DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Claims 1-3, 10, 12-14, 18, and 20 have been amended. Applicant has amended claim 1 to specify that the composition is in the form of a tablet, a pill, a powder, a granule, or a capsule, and claim 12 to further require the presence of at least one selected from the group consisting of grains, soybean proteins, peanut, pea, sugar beet, pulp, grain by-products, animal internal organ powder and fish meal powder. Claim 14 has been amended to be drawn to treating a mental disorder or neurodegenerative disease selected from the group consisting of Parkinson’s disease, Huntington’s disease, Alzheimer’s disease, amyotrophic lateral sclerosis, Tourette’s Syndrome, Friedrich’s Ataxia, dementia and dystonia. Claims 17 and 19 have been canceled. 

Claim Status
	Claims 4-9, 15-17 and 19 are canceled. Claims 1-3, 10-14, 18, and 20 are currently pending and have been examined on their merits. 

Priority
	Applicant’s filing of a certified English translation of Korean Patent Application No. 10-2018-0013366 is acknowledged. 

Drawings
RE: Objection to drawings
	The drawings were previously objected to because figures 1B and 4B were not presented in sufficient resolution. Applicant filed amended drawing sheets on 04/20/2022 which are sufficient to overcome the objection of record. Thus, the objection to the drawings has been withdrawn.

Nucleotide and/or Amino Acid Sequence Disclosures
RE: Compliance with the requirements for patent applications containing nucleotide sequence disclosures. 
	The specification was previously objected to for failing to comply with the requirements for sequence disclosures. Applicant has provided a statement in the Remarks filed 04/20/2022 that the information in text form of the CRF is identical to the “Sequence Listing” part of the disclosure. As detailed in the previous action, there is a requirement that the specification contains a separate paragraph identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes. This requirement has not been met. Thus, the objection of record has been maintained.

Maintained objection
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii). Emphasis has been added above to the sections for which this application is deficient. 
Required response - Applicant must provide such statement.


Specification
RE: Objection to the specification
	The disclosure was previously objected to because the abstract was in two paragraphs. Applicant has filed an amended specification on 04/20/2022 which has replaced the previous abstract with an abstract which complies with the abstract requirement. Thus, the objection of record has been withdrawn.

Claim Objections
Claim 10 is objected to because of the following informality: Line 1 of the instant claim recites “[a] food a fee  d…”. This appears to be a drafting error. The claim will be interpreted as reciting “[a] food”. This interpretation is supported by claim 11 which depends from claim 10 and recites “The food composition according to claim 10”. 
Claim 14 is objected to because of the following informality: Line 8 recites “Tourette’s Syndrome”. The word syndrome should not be capitalized. Similarly, lines 8-9 recite “Friedrich’s Ataxia”. The word ataxia should not be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-3, 10-14 and 17-20 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
	Claims 1-3, 10-14, and 17-20 were rejected under 35 U.S.C. 112(a) for failing to provide a statement as to the maintenance period of the deposit for KCTC 13278BP made under the Budapest Treaty. The statement provided by an attorney of record provided in the remarks filed 04/20/2022 is noted and is sufficient to overcome this rejection. 
Thus, the rejections of record for claims 1-3, 10-14, 18, and 20 are withdrawn. The rejections of record for claims 17 and 19 have been rendered moot due to cancelation of these claims. 

RE: Rejection of claims 14, 17, 19, and 20 under 35 U.S.C. 112(a), because the specification, while being enabling for some neurological diseases, does not reasonably provide enablement for all neurological diseases. 
	Claims 14, 17, 19, and 20 were rejected because they encompassed the treatment or prevention of neurological diseases for which there was no support in the art or specification. Specifically, it was found that there was no support for claims to the “prevention” or “treatment” of spinocerebellar atrophy, Machado-Joseph’s disease, and progressive supranuclear palsy under the definition of “prevention” and “treatment” provided by applicant.
	Applicant has not argued the merits of this rejection but has amended claim 14 to recite neurodegenerative diseases which have been found to be enabled as evidenced by a positive association with TPH-1, TPH-2, or serotonin. These are Parkinson’s disease, Huntington’s disease, Alzheimer’s disease, amyotrophic lateral sclerosis, Tourette’s Syndrome, Fredrich’s Ataxia, dementia and dystonia.
	Thus, the rejection of record for claim 14 has been withdrawn. The rejections of record for claims 17, 19, and 20 have been rendered moot due to cancelation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


RE: Rejection of claims 1-3 and 10-13 under 35 U.S.C. 101 because the claimed inventions are directed to laws of nature and natural phenomena without significantly more. 
	Claims 1-3 and 10-13 were rejected under 35 U.S.C. 101 because they recited laws of nature and natural phenomena without integration into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
	Applicant has amended claims 1, 10, and 12 to recite “a composition in the form of a tablet, a pill, a powder, a granule or a capsule”, “a composition in the form of a beverage, gum, tea, vitamin complex or functional food”, and “a feed composition”, respectively.
	Applicant argues that the amended claims are no longer directed to products of nature and, thus, are eligible subject matter.
	Applicant’s argument has been considered but is not convincing. 
With respect to claim 1, the recited forms do not necessarily effect a transformation or reduction of the Lactobacillus plantarum KBL396 into a different state or thing. For example, a capsule can merely be a composition enclosing the claimed strain. This form does not alter the structure of the Lactobacillus plantarum KBL396 such that it is markedly different from the naturally occurring Lactobacillus plantarum. 
With respect to claim 10, applicant asserts that claim 10 has been amended to recite “a composition in the form of beverage, gum, tea, vitamin complex, or functional food”. No such limitation is presented in claim 10. Claim 10 currently reads “[a] food a feed comprising…”. As discussed above, the claim is interpreted to recite “a food”. The limitation “a food” merely requires the composition to be edible. Therefore, this limitation encompasses forms such as direct-fed microbials wherein the strain is directly ingested. This form does not alter the structure of the Lactobacillus plantarum KBL396 such that it is markedly different from the naturally occurring Lactobacillus plantarum. 
	With respect to claim 12, the recitation of “a feed composition” does not necessarily effect a transformation or reduction of the Lactobacillus plantarum KBL396, culture of the strain, lysate of the strain, or extract of the strain into a different state or thing. This limitation encompasses materials which are found in nature and adding one of these materials would merely result in a mixture of natural products.  Furthermore, there is no evidence in the specification that grains, soybean proteins, peanut, pea, sugar beet, pulp, grain by-products, animal internal organ powder or fish meal powder cause a markedly different characteristic. 
	Thus, it is not considered that these limitations result in a composition which is eligible subject matter. Due to amendment, the objections of record are withdrawn and new grounds of rejection are set forth below.

New grounds of rejection
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to laws of nature and natural phenomena without significantly more. 
The instant claims recite laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Lactobacillus plantarum). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to increase serotonin secretion, inhibit inflammatory cytokine expression, reduce harmful intestinal bacteria, and promote anti-oxidant activity are some of the appropriate characteristics. 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-3 and 10-13 are directed to compositions of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-3 and 10-13 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-3 and 10-13 are directed to compositions comprising Lactobacillus plantarum KBL396, cultures of the strain, lysates of the strain, and extracts of the strain. Applicant discloses that Lactobacillus plantarum KBL396 was isolated from feces of a healthy woman (specification, page 28, lines 12-14). Claim 12 also recites “grains, soybean proteins, peanut, pea, sugar beet, pulp, grain by-products, animal internal organ powder, and fish meal powder”. These components are, or are derived from, materials found in nature. Thus, the instant claims recite one or more products of nature. For the purpose of determining markedly different characteristics, the claimed combination’s closest natural counterpart is the Lactobacillus plantarum found in nature. 
Claim 1, recites Lactobacillus plantarum KBL396. There is no evidence in the specification that demonstrates that the instantly claimed Lactobacillus plantarum strain has markedly different characteristics from naturally occurring Lactobacillus plantarum. 
Claim 2, further limits the composition to the 16s rDNA sequence represented by SEQ ID NO:1. The 16s rDNA sequence is a genetic sequence produced by the naturally occurring microorganism. Thus, the instant claim is drawn to a product of nature.
Claim 3, further limits the invention to the strain according to claim 1, wherein the strain exhibits at least one of properties selected from the group consisting of serotonin secretion increase, inflammatory cytokine expression inhibition, reduction of intestinal harmful bacteria and anti-oxidant action. These limitations are properties of the claimed product of nature which does not change the analysis under 2A prong 1. Thus, the instant claim is drawn to a product of nature.  
Claim 10, is drawn to a food comprising the Lactobacillus plantarum KBL396 strain, culture of the strain, lysate of the strain or extract of the strain. As discussed above, a composition comprising the Lactobacillus plantarum KBL396 strain is a recitation of a product of nature.
With respect to “culture of the strain”, applicant defines culture to mean a product obtained by culturing a lactic acid bacterium in a known medium (page 9, line 20 – page 10, line 1). Therefore, the culture of the strain is a product-by-process claim. For a product-by-process claim, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. See MPEP 2106.04(c)(I)(B). For this analysis, the question is whether the culture of Lactobacillus plantarum KBL396 has markedly different characteristics than the naturally occurring Lactobacillus plantarum KBL396. There is no evidence within the specification that demonstrates culturing in a known medium (such as MRS agar medium) has caused the claimed strain to possess markedly different characteristics. 
With respect to “lysate of the strain”, applicant defines lysate to mean a lactic acid bacterium destroyed by enzyme treatment, homogenization, or ultrasonication (page 10, paragraph 1). Enzyme treatment, homogenization, and ultrasonication are the process to prepare the lysate (i.e. the product). The question is therefore whether the lysate generated by these methods is markedly different from lysates which naturally occur. Lysates contain materials, such as metabolites, naturally produced by Lactobacillus plantarum and the metabolites contained within lysates (e.g. lactic acid) are not different from the metabolites as they are found in nature.
With respect to “extract of the strain”, Applicant defines extract to mean a product obtained by extracting a lactic acid bacterium with a known extraction solvent. Extraction is the process to prepare the extract (i.e. the product). There is no evidence that an extract which comprises materials produced or secreted by Lactobacillus plantarum would have markedly different characteristics from the materials produced or excreted by a Lactobacillus plantarum in nature.
Thus, all limitations of the instant claim are products of nature. Any combination of these limitations would similarly be products of nature. 
Claim 12, recites grains, soybean proteins, peanut, pea, sugar beet, pulp, grain by-products, animal internal organ powder and fish meal powder. It is considered that these elements are naturally occurring products. For example, a peanut’s natural counterpart are peanuts found in nature. There is no evidence presented that the combination of a peanut (or any of the other alternatively useable elements) and Lactobacillus plantarum KBL396 causes either composition to be markedly different from their naturally occurring counterparts.
Claims 11 and 13, recite at least one pharmaceutically acceptable excipients and/or freeze-drying agents. 
With respect to pharmaceutically acceptable excipients, Applicant defines pharmaceutically acceptable excipients to include compositions such as water (specification, page 10, paragraph 5 through page 11, paragraph 1). Water is a naturally occurring composition. There is no evidence presented that the combination of water and Lactobacillus plantarum KBL396 causes either composition to be markedly different from their naturally occurring counterparts.
With respect to freeze-drying agents, these compositions are known in the art to maintain viability of bacteria under freezing or storing conditions at certain concentrations. This is considered a significant change in property. However, as currently claimed, any amount or any type of freeze-drying agent or preservative may be present within the scope of the claim. There is no evidence within the specification that this significant change in property would be present with any concentration and any type of freeze-drying agent or preservative. Thus, claims 11 and 13 are drawn to products of nature under their broadest reasonable interpretation.
	Therefore the answer to this prong for claims 1-3 and 10-13 is yes because the claims recite products of nature.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 1 recites “[a] composition in the form of a tablet, a pill, a powder, a granule or a capsule”. This is an additional element which requires analysis under step 2A prong 2. As discussed above, the recited forms include compositions such as capsules which can merely enclose the Lactobacillus plantarum KBL396. There is no evidence that this limitation effects a transformation or reduction of the Lactobacillus plantarum KBL396 into a different state or thing (i.e. changes the structure of the microorganism). Furthermore, the JE is not applied to effect a particular treatment or prophylaxis for a disease or medical condition as the additional element merely links the natural product to a general field of therapeutic use.
	Claim 10, recites “a food”. As discussed above, “a food” only requires that composition be edible. This limitation encompasses, for example, direct-fed microbials. Therefore “a food” does not effect a transformation or reduction of a particular article to a different state or thing, apply or use the JE to effect a particular treatment or prophylaxis for a disease or medical condition, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Claims 2-3 and 11-13, do not recite additional elements which require analysis under 2A prong 2.
	Therefore the answer to this prong for claims 1-3 and 10-13 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
Claim 1 recites “[a] composition in the form of a tablet, a pill, a powder, a granule or a capsule”. The form of a tablet, a pill, a powder, a granule or a capsule is considered to be well-understood, routine, conventional activity. For example, Vitetta (WO 2016/065419 A1) provides methods and compositions for use in the treatment of depression, anxiety or a depressive or anxiety-related disorder (abstract; [001]) including compositions comprising Lactobacillus plantarum ([0019] and [0088]). Vitetta teaches that the composition may be in unit dosage form and in an embodiment the dosage form is a capsule ([0031], [0092], [0094]). Vitetta further teaches that the composition may be tablets, finely divided powders (i.e. powder), or granulates (i.e. granules) ([00105]-[00106]).
	Claims 2-3 do not recite additional elements which require analysis under step 2B.
Claims 10-13 recite a food or a feed. Lactobacillus plantarum in particular is one of the most common probiotic microorganisms used commercially in food (Maciel, M.I.S. et al., “Prebiotics and Probiotics - Potential Benefits in Human Nutrition and Health”. page 2, paragraph 2). Therefore, using a strain of Lactobacillus plantarum as a food composition or feed additive is no more than well-understood, routine, conventional activities previously known to the industry. Furthermore, claims 11 and 13 further comprise at least one pharmaceutically acceptable excipient and/or freeze-drying agent. Compositions comprising Lactobacillus plantarum and excipients and/or freeze-drying agents is similarly well-understood, routine, and conventional. See, for example, Vitetta (WO 2016065419 A1; [0089], [0097], and [00106])
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 1-3 and 10-13 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-3 and 10-14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berggren et al. (US 2016/0067289 A1).
	Claims 1-3 and 10-14 were previously rejected as anticipated by or obvious over Berggren et al. (hereinafter Berggren). Applicant traverses this rejection by arguing that as evidenced by Figure 1A of the specification, the expression of TPH-1 varies among various Lactobacillus plantarum strains and since Berggren is silent as to the TPH-1 expression of Lactobacillus plantarum HEAL 9 and Lactobacillus plantarum HEAL 19, there is no teaching or suggestion that the strains are identical to the instantly claimed strains.
Applicant's arguments have been fully considered but they are not persuasive. In the previous office action, a nexus was made between the instantly claimed strain and the strains taught by Berggren in light of their similar reduction of IL-1β (Berggren, figure 5B; Specification, figure 7) and elevation of Foxp3+CD25 (Berggren, table 2; Specification, figure 8B). As the strains have the same taxonomic classification and share anti-inflammatory properties, it was found that there was a reasonable probability that the claimed strain (KBL396) was identical to either of Berggren’s strains (HEAL 9 and HEAL19). There is a burden of establishing novelty by objective evidence. Berggren’s silence as to expression of a particular gene, TPH-1, does not objectively demonstrate that the strains are not identical. Applicant correctly asserts that Figure 1A of the specification demonstrates that TPH-1 expression varies among Lactobacillus plantarum strains. A finding of the effect of HEAL9 and HEAL19 on TPH-1 expression would therefore be one way to establish objective evidence that the strains are not identical.
Due to substantial amendment of claims 1, 10, and 12, the rejections of record have been withdrawn and new grounds of rejection are set forth below.

RE: Rejection of claims 14, 17, 18, and 20 under 35 U.S.C. 103 as obvious over Berggren et al. (US 2016/0067289 A1) in view of Vitetta (WO 2016/065419 A1).
	Claims 14, 17, 18, and 20 were previously rejected as obvious over Berggren in view of Vitetta. Berggren provides bacterial strains which have a reasonable probability that they are identical to the instantly claimed Lactobacillus plantarum KBL396 and Vitetta provided methods of alleviating symptoms of depressions, anxiety or depressive or anxiety-related disorders. 
	Applicant traverses this rejection by first arguing that Vitetta only discloses L. rhamnosus, S. thermophilus, B. animalis subsp. lactis, and B. bifidum for the treatment of depression ([00136]). Applicant’s second argument is that Vitetta fails to teach the instantly claimed Lactobacillus plantarum KBL396. 
Applicant's arguments have been fully considered but they are not persuasive. With respect to applicant’s first argument, it is accepted that Vitetta teaches an exemplary probiotic comprising discloses L. rhamnosus, S. thermophilus, B. animalis subsp. lactis, and B. bifidum. However, Vitetta also teaches a composition comprising Lactobacillus plantarum for treating, preventing or ameliorating at least one symptom of depression, anxiety or a depressive or anxiety-related disorder ([0019], [0034]; claim 14). This point is made clear by Vitetta’s “method for treating, preventing or ameliorating at least one symptom of depression, anxiety or a depressive or anxiety-related disorder, comprising administering to a subject in need thereof an effective amount of one or more probiotic microorganisms selected from at least one Lactobacillus species, at least one Lactococcus species, at least one Bifidobacterium species, at least one Streptococcus species and/or at least one yeast wherein the one or more probiotic microorganism is selected from a list including Lactobacillus plantarum” ([0044]-[0045]). 
With respect to applicant’s second argument, the obviousness of this claim was due to a combination of Berggren and Vitetta. Berggren provided or made obvious the use of the instantly claimed strain and Vitetta taught that that the observed effect on depression, anxiety, or depressive or anxiety-related disorders is not strain specific and variants with at least about 85% 16S rRNA sequence identity are similarly envisaged by their invention (paragraph 0096). Thus, Vitetta is not required to teach the exact strain Lactobacillus plantarum KBL396 and is only necessary to show that it would have been obvious to arrive at the instantly claimed invention.
	Claim 14 has been substantially amended to now include elements from canceled claim 17. The rejections of record for claims 14, 18, and 20 have been withdrawn and new grounds of rejection are set forth in this action. The rejection for claim 17 has been rendered moot due to cancelation. 

RE: Rejection of claims 14 and 17-20 under 35 U.S.C. 103 as obvious over Berggren et al. (US 2016/0067289 A1) in view of Vitetta (WO 2016/065419 A1); further in view of Masanori (JP 2017222601 A; machine English translation). 
	Claims 14 and 17-20 were previously rejected as obvious over Berggren and Vitetta, further in view of Masanori. These claims were rejected as Berggren and Vitetta make obvious the method of treating neurological diseases and Masanori provided specific neurodegenerative diseases which were treatable using Lactobacillus plantarum. 
	Applicant traverses this rejection by arguing that Masanori teaches Lactobacillus plantarum strains SN13T, SN35N, JCM 1149, JCM 8348, and IFO3070 which originated from grains, vegetables, and fruits whereas the instantly claimed Lactobacillus plantarum KBL396 is derived from humans and shows an excellent effect of the TPH-1 expression and serotonin biosynthesis. Applicant asserts that these elements are not taught or suggested by the prior art. 
	Applicant's arguments have been fully considered but they are not persuasive. The rejection based upon Masanori is drawn to Masanori’s teaching that multiple strains of Lactobacillus plantarum are useful for preventing, improving or treating neurodegenerative diseases. The method of administration is obvious without respect to the source or mechanism of action disclosed by applicant. 
Claim 14 has been substantially amended to now include elements from canceled claim 17. The rejections of record for claims 14, 18, and 20 have been withdrawn and new grounds of rejection are set forth below. The rejections for claims 17 and 19 have been rendered moot due to cancelation. 

New grounds of rejection
 	Claims 1-3, 14, 18, and 20 are rejected under 35 U.S.C. 103 as obvious over Berggren et al. (US 2016/0067289 A1) in view of Vitetta (WO 2016/065419 A1).
Berggren et al. (hereinafter Berggren) teaches a composition comprising various Lactobacillus plantarum strains for use in the treatment or prevention of osteoporosis. 
	Regarding claim 1, Berggren teaches a composition comprising Lactobacillus paracasei 8700:2 (DSM 13434), Lactobacillus plantarum HEAL 9 (DSM 15312), and Lactobacillus plantarum HEAL 19 (DSM 15313)([0054]). While Berggren does not name or identify any of the disclosed L. plantarum as strain KBL396, as discussed above, there exists a reasonable probability that the instantly claimed strain is identical to Lactobacillus plantarum HEAL 9 or HEAL 19. 
Alternatively, it would be obvious to replace of the strains HEAL 9 or HEAL19 with the strain KBL396 as there is a market pressure to discover new and useful probiotic microorganisms in light of the discovery of the importance of the gut microbiota in many human diseases ([0006]). As Berggren teaches that HEAL9 and HEAL19 have important properties such as anti-inflammatory effects, and it was known within the art that there exist different strains of the species Lactobacillus plantarum, one in the art in view of all of these factors could have implemented the claimed variation of the prior art with a high degree of predictability of finding a useful Lactobacillus plantarum strain such as Lactobacillus plantarum KBL396. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Berggren teaches that the composition may be in the form of a food product, a dietary supplement, a medical food, a functional food and a nutritional product ([0032]) but does not teach that the composition is in the form of a tablet, a pill, a powder, a granule or a capsule.
Formulating a probiotic bacteria like Lactobacillus plantarum as a tablet, pull, powder, granule, or capsule is a known technique in the art. For example, Vitetta provides methods and compositions for use in the treatment of depression, anxiety or a depressive or anxiety-related disorder (abstract; [001]) including compositions comprising Lactobacillus plantarum ([0019] and [0088]). Vitetta teaches that the composition may be in unit dosage form and in an embodiment the dosage form is a capsule ([0031], [0092], [0094]). Vitetta further teaches that the composition may be tablets, finely divided powders (i.e. powder), or granulates (i.e. granules) ([00105]-[00106]).
Since Vitetta teaches the formulation of Lactobacillus plantarum in the dosage form of capsules, tablets, powders, or granules, it would have been obvious to similarly formulate the instantly claimed Lactobacillus plantarum in the form of capsules, tablets, powders, or granules. A person having ordinary skill in the art could pursue this modification with a reasonable expectation of success as Vitetta teaches tablets, powders, and granules are “known in the art” and that the preparation has conventional methods well known in the pharmaceutical and nutraceutical industries ([00105] and [00106]). This obviousness is based upon the “use of known technique to improve similar devices (methods, or products) in the same way” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(C). 
Thus, claim 1 is obvious over Berggren in view of Vitetta. 
Regarding claim 2, Berggren and Vitetta make obvious claim 1 as discussed above. The instant claim is drawn to genetic sequence possessed by the claimed composition (i.e. the 16s rDNA sequence represented by SEQ ID NO: 1). As discussed above, the USPTO cannot determine whether the applicant’s strain differs from the strains disclosed by Berggren. As the burden of establishing novelty has been shifted, Applicant must provide objective evidence that the strains disclosed by Berggren do not comprise the 16s rDNA sequence recited in the instant claim. 
Regarding claim 3, Berggren and Vitetta make obvious claim 1 as discussed above. The instant claim is drawn to inherent properties of the claimed composition. As discussed above, there is reasonable probability that the strains disclosed in the instant application are identical to either of the strains taught by Berggren. Therefore, these properties would inherently be present in the disclosure of Berggren.  It should be noted that merely because a characteristic of a known strain is not disclosed in a reference does not make the known strains patentable. The known strains possess inherent characteristics which might not be displayed in the tests used the prior art. Clear evidence that the strains of the cited prior art are not identical to the claimed strain or do not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution.
Regarding claims 14 and 18, Berggren teaches methods of treating or preventing osteoporosis by administering a composition comprising various Lactobacillus plantarum strains. Specifically, Berggren teaches Lactobacillus plantarum HEAL 9 and HEAL 19. As discussed above, there is a reasonable probability that the instantly claimed strain is the same as a strain disclosed by Berggren. Berggren does not teach that these strains are useful in treating a neurological disease. 
Vitetta teaches Lactobacillus plantarum can be used to alleviate symptoms of depression, anxiety, or a depressive or anxiety-related disorder ([0044]). Vitetta teaches these symptoms can include mood disorder, tension (i.e. stress-induced tension), disturbed sleep (i.e. insomnia) and short term memory loss (i.e. memory disorder)([0074]-[0075]). Vitetta further teaches that the observed effect is not strain specific and variants with at least about 85% 16S rRNA sequence identity are similarly envisaged by their invention ([0096]).
Since Berggren teaches Lactobacillus plantarum strains useful in treating or preventing osteoporosis and Vitetta similarly teach the use of Lactobacillus plantarum strains for the treatment of depression, anxiety, depressive or anxiety-related disorder. It would have been obvious to persons having ordinary skill in the art to have modified Berggren’s method of treating or preventing osteoporosis to instead involve the administration of the claimed Lactobacillus plantarum to subjects having mental disorders. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Regarding claim 20, Berggren in view of Vitetta makes obvious claim 14, as discussed above. Berggren further teaches that the composition may comprise additionally at least one carrier and gives examples including water ([0025]; claim 4). Applicant considers water to be a pharmaceutically acceptable excipient (specification, page 11, line 3).

Claims 1-3, 10-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berggren et al. (US 2016/0067289 A1) in view of Vitetta (WO 2016/065419 A1).
The teachings of Berggren are set forth above and applied herein. Berggren in view of Vitetta is found to render claims 1-3, 14, 18, and 20 obvious.
Regarding claim 10, the instant claims are drawn to “a food” (claim 10). The preamble of this claim merely states the intended use of the composition and does not impart any structural limitation upon the claim other than that the composition is edible.
Berggren teaches a composition comprising Lactobacillus paracasei 8700:2 (DSM 13434), Lactobacillus plantarum HEAL 9 (DSM 15312), and Lactobacillus plantarum HEAL 19 (DSM 15313)([0054]). While Berggren does not name or identify any of the disclosed L. plantarum as strain KBL396, there are shared characteristics between the strain disclosed by Applicant and the strains disclosed by Berggren. 
Applicant notes reduced concentrations of IL-1β in the KBL396+Stress group (specification, figure 7) similar to the reduction of IL-1β seen in Berggren’s mixture of 8700:2, HEAL 9, and HEAL 19 (Berggren, figure 5B). Similarly, Applicant notes significantly elevated Foxp3+CD25 in the KBL396+Stress group compared to the PBS+Stress group (specification, figure 8B). Berggren notes significantly elevated Foxp3/CD25 in the mixture of 8700:2, HEAL 9, and HEAL 19 compared to control (Berggren, table 2).
As explained above, the USPTO is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strains disclosed in Berggren. Since the prior art strain has the same taxonomic classification and shares the property of producing anti-inflammatory effects, it demonstrates a reasonable probability that it is identical to either of the recited strains (HEAL 9 or HEAL 19). Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant.
Alternatively, it would be obvious to replace of the strains HEAL 9 or HEAL19 with the strain KBL396 as there is a market pressure to discover new and useful probiotic microorganisms in light of the discovery of the importance of the gut microbiota in many human diseases ([0006]). As Berggren teaches that HEAL9 and HEAL19 have important properties such as anti-inflammatory effect, and it was known within the art that there exist different strains of the species Lactobacillus plantarum, one in the art in view of all of these factors could have implemented the claimed variation of the prior art with a high degree of predictability of finding a useful Lactobacillus plantarum strain such as Lactobacillus plantarum KBL396. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
	Thus, Berggren anticipates or makes obvious the composition of claim 10.
	Regarding claim 12, the instant claim recites a feed composition comprising Lactobacillus plantarum KBL396, culture of the strain, lysate of the strain, and extract of the strain, and at least one selected from the group consisting of grains, soybean proteins, peanut, pea, sugar beet, pulp, grain by-products, animal internal organ powder and fish meal powder.
	As discussed above there’s a reasonable expectation that the Lactobacillus plantarum KBL396 is identical to either Berggren’s HEAL9 or HEAL19 strains.
	Berggren teaches in an embodiment the strains are present in a composition comprising additionally at least one carrier and the carrier may be any cereal based carrier such as an oatmeal carrier or barley carrier that can be used in a functional food or any other kind of food ([0025]). Since oatmeal and barley are grains, it is considered that Berggren teaches or makes obvious a composition comprising the Lactobacillus plantarum strain and a grain or grain by-product.
Regarding claims 11 and 13, Berggren anticipates or makes obvious claims 10 and 12 as discussed above. Berggren further teaches the composition of claims 10 and 12 wherein the composition comprises additionally at least one carrier and gives examples including water ([0025]; claim 4). Applicant considers water to be a pharmaceutically acceptable excipient (specification, page 11, line 3). 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651